     Case: 1:19-cv-02850-JPC Doc #: 21 Filed: 04/07/21 1 of 3. PageID #: 854




                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

GEOFFREY LANGNER,                       )   Case No. 1:19-cv-2850
                                        )
       Plaintiff,                       )   Judge J. Philip Calabrese
                                        )
v.                                      )   Magistrate Judge
                                        )   Carmen E. Henderson
ANDREW SAUL, COMMISSIONER               )
OF SOCIAL SECURITY,                     )
                                        )
        Defendant.                      )
                                        )

                                      ORDER

      Before the Court is the Magistrate Judge’s Report and Recommendation (ECF

No. 20) in this appeal from the administrative action of the Social Security

Administration, which denied Geoffrey Langner’s application for child’s insurance

benefits. The Magistrate Judge recommends that the Court affirm that decision.

      The R&R advised both parties that a failure to object within 14 days may result

in waiver of rights on appeal, which includes the right to review before the Court.

(See ECF No. 20, PageID #853.) Under the law of this Circuit, “failure to object to a

magistrate judge’s Report and Recommendation results in a waiver of appeal on that

issue as long as the magistrate judge informs parties of that potential waiver.”

United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019) (emphasis added);

United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981); see also Thomas v.

Arn, 474 U.S. 140, 152 (1985) (holding that the Sixth Circuit’s waiver rule is within

its supervisory powers and “[t]here is no indication that Congress, in enacting
     Case: 1:19-cv-02850-JPC Doc #: 21 Filed: 04/07/21 2 of 3. PageID #: 855




§ 636(b)(1)(C), intended to require a district judge to review a magistrate’s report to

which no objections are filed”).

      Recently, the Sixth Circuit clarified this rule: failure to object is not a waiver,

but a forfeiture. Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019) (“We clarify

that forfeiture, rather than waiver, is the relevant term here.”). This is so because

“[w]aiver is different than forfeiture.” United States v. Olando, 507 U.S. 725, 733

(1993); Freytag v. Commissioner, 501 U.S. 868, 894 n.2 (1991) (Scalia, J., concurring)

(noting   the   Supreme    Court’s   cases       “often   used   [waiver   and   forfeiture]

interchangeably,” but that “[t]he two are really not the same.”). This difference

matters because forfeited issues may, in certain circumstances, nevertheless be

considered on appeal.” Berkshire, 928 F.3d at 530 (citing Harris v. Klare, 902 F.3d

630, 635–36 (6th Cir. 2018)).

      In any event, the time for filing objections to the R&R has passed. Mr. Langner

neither objected, nor provided some legitimate reason why he failed to do so. Nor

does there appear to be clear error in the Magistrate Judge’s R&R. Therefore, the

Court ADOPTS the Report and Recommendation (ECF No. 20) and AFFIRMS the

Commissioner’s final decision. The Court further DIRECTS the Clerk to enter

judgment accordingly.

      SO ORDERED.




                                             2
     Case: 1:19-cv-02850-JPC Doc #: 21 Filed: 04/07/21 3 of 3. PageID #: 856




Dated: April 7, 2021




                                     J. Philip Calabrese
                                     United States District Judge
                                     Northern District of Ohio




                                       3
